60 N.Y.2d 600 (1983)
In the Matter of Charles H. Green, Respondent,
v.
Everett F. McNab et al., Constituting the Board of Elections of Suffolk County, and Daniel Martin, Appellant.
Court of Appeals of the State of New York.
Argued August 29, 1983.
Decided August 30, 1983.
Thomas J. Spargo for appellant.
Herbert L. Haas for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
Order affirmed, without costs, for the reasons stated in the memorandum at the Appellate Division (96 AD2d 918).